1
2
3                                         JS6

4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12    DASHAWN ROSS,                             Case No. 2:17-cv-08971-MWF (SHK)

13                                Petitioner,
                                                JUDGMENT
14                       v.

15    JOSIE GASTELO, Warden,
16                              Respondent.
17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19   States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
21
22   Dated: March 16, 2020
23                                      MICHAEL W. FITZGERALD
24                                      United States District Judge

25
26
27
28
